Buchwalter, J.
This is a corner lot assessment case submitted on agreed facts on file with the papers.
The lot is 50 feet on the west side of Vine street by 110 feet on the north side of Daniels, occupied by two houses, the north one a two-story brick, and the south one (in the immediate corner) a one-story frame, saloon and dwelling. Between the houses is a Vine street entrance common to both, and from which either house may be entered.



Louis J. Dolle, for plaintiff.
Corporation Counsel, for the City of Cincinnati.
The saloon has its front door on Vine street. There is no door to the saloon or living rooms from Daniels street. There is a cellar-way from Daniels street, used only for cellar purposes.
There is a rear gateway, but even that by reason of the new grade (before adjustment of lot thereto), has not been used.
Clearly, there is no lengthwise frontage on Daniels street, but there is such construction and use of the property common to both houses as to indicate no division of the platted lot, even though occupied by two buildings. The breadthwise frontage, therefore, of 50 feet, is the assessable frontage.